         Case 1:06-cr-00041-LG-JMR Document 200 Filed 11/16/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

    UNITED STATES OF AMERICA

    v.                                            CAUSE NO. 1:06-CR-41-LG-JMR-1

    DEMETRIUS S. RANKIN

         ORDER DENYING DEFENDANT’S SECOND SUPPLEMENTAL
               MOTION FOR COMPASSIONATE RELEASE

         BEFORE THE COURT is the second [198] Supplemental Motion for

Compassionate Release filed by defendant, Demetrius S. Rankin. The Court

previously denied Rankin’s original [187] Motion and first [193] Supplemental

Motion for failure to exhaust administrative remedies. In the instant Supplemental

Motion, Rankin claims that he has exhausted his administrative remedies and asks

the Court to consider his motion on the merits. Specifically, he seeks a sentence

reduction to time served or to be placed into home confinement. The Government

opposes Rankin’s request. Having considered the submissions of the parties, the

record in this matter, and the applicable law, the Court finds that Defendant’s

second Supplemental Motion should be denied.1




1 The Court notes that there remains a pending appeal on Rankin’s motion to
vacate. The Court’s denial of the instant Supplemental Motion is pursuant to the
authority granted under Fed. R. Crim. P. 37(a). See Fed. R. Crim. P. 37 advisory
committee’s note to 2012 adoption (noting that when Rule 37 is triggered, the court
“can entertain [a § 3582(c)] motion and deny it, defer consideration, or state that it
would grant the motion if the court of appeals remands for that purpose or state
that the motion raises a substantial issue”); see also United States v. Pinson, No. H-
08-283, 2020 WL 2771343, at *2 (S.D. Tex. May 28, 2020) (citations omitted).
                                          -1-
      Case 1:06-cr-00041-LG-JMR Document 200 Filed 11/16/20 Page 2 of 5




                                   DISCUSSION

      As an initial matter, the Court finds that Rankin has exhausted his

administrative remedies. See 18 U.S.C. § 3582(c)(1)(A). To the extent Rankin

requests the Court modify his sentence to home confinement, the Court lacks the

authority to order home confinement. See 18 U.S.C. § 3621(b); see also United

States v. Adcock, No. 3:19-CR-00106, 2020 WL 2043811, at *3 (W.D. La. Apr. 28,

2020). As to Rankin’s request for a sentence reduction, a court can reduce a

sentence “if it finds that extraordinary and compelling reasons warrant such a

reduction” and “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The

court also must consider the factors set forth in 18 U.S.C. § 3553(a), to the extent

they are applicable. See 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has

not issued a relevant policy since the First Step Act amended 18 U.S.C. §

3582(c)(1)(A) to permit defendants to file motions for compassionate release.2

Regardless, the Court finds that the former policy statement continues to provide

helpful guidance for determining whether a defendant is entitled to compassionate

release.

      In this case, Rankin has not presented extraordinary and compelling reasons

as set forth under the relevant policy statement. See U.S.S.G. § 1B1.13; see also 18

U.S.C. § 3142(g). First, Rankin, a 47-year-old male, cites his chronic bronchitis,




2Prior to enactment of the First Step Act, only the Bureau of Prisons could file
motions for compassionate release.
                                          -2-
      Case 1:06-cr-00041-LG-JMR Document 200 Filed 11/16/20 Page 3 of 5




hypertension, morbid obesity, asthma, allergies, and anxiety as making him

particularly vulnerable to serious illness or death from COVID-19. Publications

from the Centers for Disease Control and Prevention (“CDC”) recognize conditions

such as obesity and severe obesity as increasing the risk of severe illness from

COVID-19. See People with Certain Medical Conditions, Centers for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Nov. 12, 2020).

Likewise, the CDC indicates that hypertension, asthma, and chronic bronchitis may

also increase the risk of severe illness from COVID-19. Id. The CDC does not cite

allergies or anxiety as underlying conditions that increase the risk of severe illness.

See id. Nonetheless, preexisting medical conditions that place a defendant at

increased risk are not in and of themselves sufficient to establish extraordinary and

compelling reasons justifying a reduction in sentence. See, e.g., United States v.

Jordan, 3:92-CR-42, 2020 WL 5118052, at *6 (S.D. Miss. Aug. 31, 2020) (citation

omitted); United States v. Olejniczak, No. 1:15-CR-142, 2020 WL 2846591, at *4

(W.D.N.Y. June 2, 2020).

      Second, a generalized fear of contracting COVID-19 does not justify

compassionate release. See Jordan, 2020 WL 5118052, at *6 (citations omitted). In

his Motion, Rankin notes that FCC Beaumont has reported more than 469 inmates

and staff infected with COVID-19. (See Def.’s Mot, at 1, ECF No. 187). He claims

that he cannot practice social distancing and that the facility “has literally become a

breeding ground for [COVID-19].” (Id. at 4). He states that his prison sentence has



                                          -3-
      Case 1:06-cr-00041-LG-JMR Document 200 Filed 11/16/20 Page 4 of 5




thus become a “death sentence.” (Id. at 5). The Court recognizes that Rankin is

partly correct that FCI Beaumont Low, where Rankin is currently housed, has had

confirmed cases of COVID-19. See COVID-19 Inmate Test Information, Federal

Bureau of Prisons, https://www.bop.gov.coronavirus/ (last visited Nov. 13, 2020).

There are currently 187 cases amongst inmates and no reported deaths. Id.

However, this Court has held that “‘the mere existence of COVID-19 in society’ and,

consequently, the prison system ‘cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.’” United States v. Williams, No.

2:16-cr010, 2020 WL 4210476, at *3 (S.D. Miss. July 22, 2020) (quoting United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). The Government claims that the

Bureau of Prisons has taken significant measures to protect the health of the

inmates in its charge. Additionally, Rankin has not shown that inmates are

currently not receiving adequate medical attention if they contract the virus. See

United States v. Randall, No. 11-0317-08, 2020 WL 6585659, at *4 (W.D. La. Nov. 9,

2020). As such, the Court finds Rankin’s concerns not an “extraordinary and

compelling reason” under 18 U.S.C. § 3582(c)(1)(A) justifying his release.

      The Section 3553 factors also disfavor a sentence reduction. See 18 U.S.C. §

3553(a). Rankin pled guilty to two of the three counts listed against him in the

indictment. Rankin’s total offense level was a 31. This Court revoked his

supervised release for a drug offense, at which point Rankin was sentenced to 60

months’ imprisonment to run consecutive to any sentence that may be imposed by



                                          -4-
      Case 1:06-cr-00041-LG-JMR Document 200 Filed 11/16/20 Page 5 of 5




the State of Louisiana. (See Docket, Nov. 15, 2017). The Presentence Investigation

Report also reflects that Rankin had been convicted of a prior drug offense, for

which he served time and had his sentence revoked following release. (See Present.

Invest. Report, at ¶ 45, at 10, ECF No. 30). The Court finds that, under these

circumstances, the likelihood of recidivism does not weigh in favor of a sentence

reduction. Nor would a reduction in Rankin’s sentence reflect the gravity of the

instant offense. Therefore, it cannot disturb the sentence given the circumstances

surrounding his conviction.

      Accordingly,

      IT IS THEREFORE ORDERED AND ADJUDGED that the second [198]

Supplemental Motion for Compassionate Release filed by defendant, Demetrius S.

Rankin, is hereby DENIED.

      SO ORDERED AND ADJUDGED this the 16th day of November, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -5-
